 EXHIBIT 10.19

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of January 19, 2018 by and between Integrated Ventures, Inc., a Nevada
corporation (the “Company”), and St. George Investments LLC, a Utah limited
liability company (the “Purchaser”).

 

RECITALS

 

Whereas, the Company desires to issue and sell to the Purchaser: (a) shares of
Common Stock (the “Shares”) of the Company, par value $0.001 per share (the
“Common Stock”); and (b) a Warrant to Purchase Shares of Common Stock in
substantially the form attached hereto as Exhibit A (the “Warrant,” and together
with the Shares, the “Securities”); and

 

Whereas, the Purchaser desires to purchase such Securities from the Company on
the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. AGREEMENT TO SELL AND PURCHASE.

 

The Purchaser hereby agrees to purchase, and the Company hereby agrees to sell
and issue to the Purchaser for an aggregate purchase price of $750,000.00 (the
“Purchase Price”): (a) a number of Shares of newly issued restricted Common
Stock of the Company determined pursuant to the following formula: the total
number of Shares being purchased hereunder shall be equal to (i) the Purchase
Price divided by (ii) the volume weighted average price of the Common Stock on
the Company’s principal trading market for the five (5) Trading Days (as defined
below) immediately preceding the date hereof; and (b) the Warrant. In the event
of any stock split, stock combination, recapitalization, stock dividend, or
similar transaction that occurs prior to the Company’s delivery of any Shares
pursuant to the terms hereof, the number of Shares shall be adjusted accordingly
based on such stock split, stock combination, recapitalization, stock dividend,
or similar transaction. For purposes hereof, the term “Trading Day” means any
day on which the New York Stock Exchange is open for trading.

 



  1

   



 

2. CLOSING, DELIVERY AND PAYMENT.

 

The closing of the sale and purchase of the Securities under this Agreement (the
“Closing”) will take place simultaneously with the execution of this Agreement
or at such other time as the parties may otherwise agree. The Closing shall
occur by means of the exchange by email of signed .pdf documents, but shall be
deemed for all purposes to have occurred at the offices of Hansen Black Anderson
Ashcraft PLLC in Lehi, Utah. At the Closing, the Purchaser will pay the entire
Purchase Price for the Securities by wire transfer of immediately available
funds to such account as may be designated by the Company. Upon Purchaser’s
payment of the Purchase Price, the Company will deliver the Shares within three
(3) days of the Closing. Upon execution of this Agreement, the Company will
cause to be executed and delivered to the Purchaser: (a) the Warrant; (b) an
Irrevocable Letter of Instructions to Transfer Agent substantially in the form
attached hereto as Exhibit B (the “TA Letter”) executed by the Company and the
Company’s transfer agent (the “Transfer Agent”); (c) a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit C
(the “Secretary’s Certificate”) evidencing the Company’s approval of this
Agreement and the other Transaction Documents (as defined below); (d) the
Officer’s Certificate (as defined below); and (e) a fully executed Share
Issuance Resolution substantially in the form attached hereto as Exhibit D (the
“Share Issuance Resolution”, and together with this Agreement, the Warrant, the
TA Letter, the Officer’s Certificate, and the Secretary’s Certificate, the
“Transaction Documents”).

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 

The Company hereby represents, warrants and covenants to the Purchaser that as
of the Closing and each date Shares are delivered to the Purchaser pursuant to
the terms hereof:

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all necessary corporate
power and authority to (i) own, operate and occupy its properties and to carry
on its business as presently conducted, and (ii) enter into this Agreement and
the other agreements, instruments and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby. The Company is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a material adverse effect.

 

(b) All necessary corporate proceedings, votes, resolutions and approvals
relating to the issuance and sale of the Shares will have been completed by the
Company. Upon execution, this Agreement will constitute a valid and legally
binding obligation of the Company, enforceable in accordance with its terms
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

(c) The Shares purchased pursuant to this Agreement and all shares of Common
Stock issued pursuant to the Warrant (the “Warrant Shares”) will be, upon
issuance and payment by the Purchaser of the Purchase Price in accordance with
this Agreement, duly authorized, validly issued, fully paid, non-assessable, and
free of all liens, claims and encumbrances.

 

  2

   



 

(d) There is no action, suit, investigation or proceeding pending against or, to
the knowledge of the Company, threatened against or affecting, the Company as of
the date hereof which in any manner challenges or seeks to prevent, enjoin,
alter or delay the transactions contemplated by this Agreement.

 

(e) No insolvency or bankruptcy proceedings of any nature are pending against or
with respect to the Company under the laws of the United States or any state or
any foreign jurisdiction.

 

(f) The Company has sufficient authorized and unissued shares of Common Stock
available to sell and deliver the Shares within the applicable time period and
to issue the Warrant Shares pursuant to the terms of the Warrant.

 

(g) No further authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders or any lender of the Company is required to be
obtained by the Company for the issuance of the Securities to the Purchaser or
the entering into of the Transaction Documents.

 

(h) None of the Company’s filings with the United States Securities and Exchange
Commission (the “SEC”) contained, at the time they were filed, any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements made therein, in light of
the circumstances under which they were made, not misleading.

 

(i) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC under the 1934 Act
(as defined below) on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension.

 

(j) There is no action, suit, proceeding, inquiry or investigation before or by
any court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company before or by any governmental
authority or non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a material adverse effect on the Company or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Documents.

 

(k) The Company has not consummated any financing transaction that has not been
disclosed in a periodic filing or current report with the SEC under the 1934
Act.

 

(l) The Company is not, nor has it been at any time in the previous twelve (12)
months, a “Shell Company,” as such type of “issuer” is described in Rule
144(i)(1) under the 1933 Act (as defined below).

 

  3

   



 

(m) Neither the Purchaser nor any of its officers, directors, stockholders,
members, managers, employees, agents or representatives has made any
representations or warranties to the Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, the Company is not relying on any
representation, warranty, covenant or promise of the Purchaser or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents.

 

(n) The Company acknowledges that the State of Utah has a reasonable
relationship and sufficient contacts to the transactions contemplated by the
Transaction Documents and any dispute that may arise related thereto such that
the laws and venue of the State of Utah, as set forth more specifically in
Section 6.2 below, shall be applicable to the Transaction Documents and the
transactions contemplated therein.

 

(o) On the date hereof, the Company will reserve 1,200,000 shares of Common
Stock from its authorized and unissued Common Stock to provide for all issuances
of Common Stock under the Warrant (the “Share Reserve”). The Company further
agrees to add additional shares of Common Stock to the Share Reserve in
increments of 100,000 shares as and when requested by the Purchaser if as of the
date of any such request the number of shares being held in the Share Reserve is
less than three (3) times the number of Delivery Shares (as defined in the
Warrant) that would be required to be delivered to the Purchaser in order to
effect a complete exercise of the Warrant pursuant to the terms thereof. The
Company shall further require the Transfer Agent to hold the shares of Common
Stock reserved pursuant to the Share Reserve exclusively for the benefit of the
Purchaser and to issue such shares to the Purchaser promptly upon the
Purchaser’s delivery of an exercise notice. Finally, the Company shall require
the Transfer Agent to issue shares of Common Stock pursuant to the Warrant to
the Purchaser out of its authorized and unissued shares, and not the Share
Reserve, to the extent shares of Common Stock have been authorized, but not
issued, and are not included in the Share Reserve. The Transfer Agent shall only
issue shares out of the Share Reserve to the extent there are no other
authorized shares available for issuance and then only with the Purchaser’s
written consent.

 

(p) So long as the Purchaser beneficially owns any of the Securities and for at
least twenty (20) Trading Days thereafter, the Company will timely file on the
applicable deadline all reports required to be filed with the Securities
Exchange Act of 1934, as amended (the “1934 Act”), pursuant to Sections 13 or
15(d) of the 1934 Act, and will take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144 of the Securities Act of 1933 Act, as
amended (the “1933 Act”), is publicly available, and will not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination.

 

  4

   



 

(q) The Common Stock shall be listed or quoted for trading on any of (i) NYSE,
(ii) NASDAQ, (iii) OTCQX, or (iv) OTCQB.

 

(r) When issued, the Shares and the Warrant Shares will be duly authorized,
validly issued, fully paid for and non-assessable, free and clear of all liens,
claims, charges and encumbrances.

 

(s) Trading in the Company’s Common Stock will not be suspended, halted,
chilled, frozen, reach zero bid or otherwise cease on the Company’s principal
trading market.

 

(t) The Company will not issue any warrant which permits cashless exercise
thereof, other than the Warrant, without the Purchaser’s prior written consent,
which consent may be granted or withheld in the Purchaser’s sole and absolute
discretion.

 

(u) For so long as the Warrant remains outstanding, the Company will not make
any Variable Security Issuance (as defined below) without the Purchaser’s prior
written consent, which consent may be granted or withheld in the Purchaser’s
sole and absolute discretion. For purposes hereof, the term “Variable Security
Issuance” means any issuance of any Company securities that (i) have or may have
conversion rights of any kind, contingent, conditional or otherwise, in which
the number of shares that may be issued pursuant to such conversion right varies
with the market price of the Common Stock, or (ii) are or may become convertible
into Common Stock (including without limitation convertible debt, warrants or
convertible preferred stock), with a conversion price that varies with the
market price of the Common Stock, even if such security only becomes convertible
following an event of default, the passage of time, or another trigger event or
condition. For avoidance of doubt, the issuance of shares of Common Stock under,
pursuant to, in exchange for or in connection with any contract or instrument,
whether convertible or not, is deemed a Variable Security Issuance for purposes
hereof if the number of shares of Common Stock to be issued is based upon or
related in any way to the market price of the Common Stock, including, but not
limited to, Common Stock issued in connection with a Section 3(a)(9) exchange, a
Section 3(a)(10) settlement, or any other similar settlement or exchange.

 

(v) At the Closing and on the first day of each calendar quarter for so long as
the Warrant remains outstanding or on any other date during which the Warrant is
outstanding, as may be requested by the Purchaser, the Company shall cause its
Chief Executive Officer to provide to the Purchaser a certificate in
substantially the form attached hereto as Exhibit E (the “Officer’s
Certificate”) certifying in his personal capacity and in his capacity as Chief
Executive Officer that the Company has not issued any warrant with a cashless
exercise provision and that the Company has not made any Variable Security
Issuance since the Closing.

 

  5

   



 

4. Representations and Warranties of the Purchaser.

 

The Purchaser hereby represents and warrants to the Company that as of the
Closing hereunder:

 

(a) The Purchaser has full power and authority to enter into this Agreement.
Upon execution, this Agreement will constitute a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

 

(b) The Shares will be acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and the Purchaser has no present intention of selling,
granting any participation in or otherwise distributing the same except in
compliance with applicable U.S. securities laws.

 

(c) The Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the 1933 Act.

 

5. Ownership Limitation.

 

Notwithstanding anything to the contrary contained in this Agreement, if at any
time the Purchaser shall or would be issued shares of Common Stock hereunder,
but such issuance would cause the Purchaser (together with its affiliates) to
own a number of shares exceeding Maximum Percentage (as defined in the Warrant),
the Company must not issue to the Purchaser shares of the Common Stock which
would exceed the Maximum Percentage. The shares of Common Stock issuable to the
Purchaser that would cause the Maximum Percentage to be exceeded are referred to
herein as the “Ownership Limitation Shares”. The Company will reserve the
Ownership Limitation Shares for the exclusive benefit of the Purchaser. From
time to time, the Purchaser may notify the Company in writing of the number of
the Ownership Limitation Shares that may be issued to the Purchaser without
causing the Purchaser to exceed the Maximum Percentage. Upon receipt of such
notice, the Company shall be unconditionally obligated to immediately issue such
designated shares to the Purchaser, with a corresponding reduction in the number
of the Ownership Limitation Shares. For purposes of this Section, beneficial
ownership of Common Stock will be determined under Section 13(d) of the 1934
Act, as amended. By written notice to the Company, the Purchaser may increase,
decrease or waive the Maximum Percentage as to itself but any such waiver will
not be effective until the 61st day after delivery thereof. The foregoing 61-day
notice requirement is enforceable, unconditional and non-waivable and shall
apply to all affiliates and assigns of the Purchaser.

 

6. Miscellaneous.

 

6.1 Arbitration. By its execution of this Agreement, each party agrees to be
bound by the Arbitration Provisions set forth as Exhibit F to this Agreement
(the “Arbitration Provisions”) and the parties agree to submit all Claims (as
defined in the Arbitration Provisions) arising under this Agreement or any of
the other Transaction Documents or other agreement between the parties and their
affiliates to binding arbitration pursuant to the Arbitration Provisions.

 



  6

   



 

6.2 Governing Law; Venue. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Utah without regard to the principles
of conflict of laws. Each party consents to and expressly agrees that the
exclusive venue for arbitration of any dispute arising out of or relating to
this Agreement or any Transaction Document or the relationship of the parties or
their affiliates shall be in Salt Lake County, Utah. Without modifying the
parties’ obligations to resolve disputes hereunder or under any Transaction
Document pursuant to the Arbitration Provisions, each party hereto submits to
the exclusive jurisdiction of any state or federal court sitting in Salt Lake
County, Utah in any proceeding arising out of or relating to this Agreement and
agrees that all Claims in respect of the proceeding may only be heard and
determined in any such court and hereby expressly submits to the exclusive
personal jurisdiction and venue of such court for the purposes hereof and
expressly waives any claim of improper venue and any claim that such courts are
an inconvenient forum.

 

6.3 Entire Agreement; Amendments. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Except as otherwise expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated,
except by a written instrument signed by the Company and the Purchaser.

 

6.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to be effective upon delivery when delivered (a) personally; (b)
by facsimile, provided a positive transmission report is received and a copy is
mailed no later than the next business day through a nationally recognized
overnight delivery service; (c) by overnight delivery with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications will be,

 

in the case of the Purchaser:

 

St. George Investments LLC

Attention: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

jfife@chicagoventure.com

 

with a copy to (which copy shall not constitute notice):

 

Hansen Black Anderson Ashcraft PLLC

Attention: Jon Hansen

3051 West Maple Loop Drive

Suite 325

Lehi, Utah 84043

jhansen@hbaalaw.com

 

  7

   



 

and in the case of the Company:

 

Integrated Ventures, Inc.

Attn: Steve Rubakh

73 Buck Road, Suite 2

Hungtingdon Valley, Pennsylvania 19006

 

or at such other address and facsimile number as the receiving party will have
furnished to the sending party in writing.

 

6.5 Survival. The representations, warranties, covenants and agreements made and
incorporated by reference herein will survive any investigation made by or on
behalf of the Purchaser or the Company, and will survive until the date that is
two (2) years following the date of the final Closing that occurs hereunder.

 

6.6 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof will inure to the benefit of, and be binding upon, the
respective successors, assigns, heirs, executors and administrators of the
parties hereto. The Purchaser may transfer or assign all or any portion of its
rights under this Agreement to any person or entity permitted under applicable
securities laws.

 

6.7 Interpretations. All pronouns and any variations thereof will be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person or persons or entity or entities may require. All references to “$”
or dollars herein will be construed to refer to United States dollars. The
titles of the Sections and subsections of this Agreement are for convenience or
reference only and are not to be considered in construing this Agreement. All
references to “including” shall be deemed to mean “including, without
limitation.”

 

6.8 Severability. In case any provision of this Agreement is determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.

 

6.9 Attorneys’ Fees. In the event of any action at law or in equity to enforce
or interpret the terms of this Agreement or collect any amounts owed hereunder,
the parties agree that the party who is awarded the most money shall be deemed
the prevailing party for all purposes and shall therefore be entitled to an
additional award of the full amount of the attorneys’ fees and expenses paid by
such prevailing party in connection with the litigation, collection and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses. Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

6.10 Counterparts. This Agreement may be executed in counterparts, each of which
when so executed and delivered will constitute a complete and original
instrument but all of which together will constitute one and the same agreement,
and it will not be necessary when making proof of this Agreement or any
counterpart thereof to account for any counterpart other than the counterpart of
the party against whom enforcement is sought.

 

  8

   



 

6.11 No Reliance. The Company acknowledges and agrees that neither the Purchaser
nor any of its officers, directors, members, managers, representatives or agents
has made any representations or warranties to the Company or any of its
officers, directors, representatives, agents or employees except as expressly
set forth in this Agreement and, in making its decision to enter into the
transactions contemplated by this Agreement, the Company is not relying on any
representation, warranty, covenant or promise of the Purchaser or its officers,
directors, members, managers, agents or representatives other than as set forth
in this Agreement.

 

6.12 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

6.13 Voluntary Agreement. The Company has carefully read this Agreement and has
asked any questions needed for the Company to understand the terms, consequences
and binding effect of this Agreement. The Company has had the opportunity to
seek the advice of an attorney of the Company’s choosing and is executing this
Agreement voluntarily and without any duress or undue influence by the Purchaser
or anyone else.

 

6.14 Specific Performance. The Company acknowledges and agrees that irreparable
damage would occur to the Purchaser in the event that the Company fails to
perform any provision of this Agreement in accordance with its specific terms.
It is accordingly agreed that the Purchaser shall be entitled to an injunction
or injunctions to prevent or cure breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which the Purchaser may be entitled hereunder,
by law or at equity. For the avoidance of doubt, in the event the Purchaser
seeks to obtain an injunction against the Company or specific performance of any
provision of this Agreement, such action shall not be a waiver of any right of
the Purchaser under this Agreement, at law, or in equity.

 

6.15 No Changes; Signature Pages. The Company, as well as the person signing
each Transaction Document on behalf of the Company, represents and warrants to
the Purchaser that it has not made any changes to this Agreement or any other
Transaction Document except those that have been conspicuously disclosed to the
Purchaser in a “redline” or similar draft of the applicable Transaction
Document, which clearly marks all changes the Company has made to the applicable
Transaction Document. Moreover, the versions of the Transaction Documents signed
by the Company are the same versions the Purchaser delivered to the Company as
being the “final” versions of the Transaction Documents and the Company
represents and warrants that it has not made any changes to such “final”
versions of the Transaction Documents and that the versions the Company signed
are the same versions the Purchaser delivered to it. In the event the Company
has made any changes to any Transaction Document that are not conspicuously
disclosed to the Purchaser in a “redline” or similar draft of the applicable
Transaction Document and that have not been explicitly accepted and agreed upon
by the Purchaser, the Company acknowledges and agrees that any such changes
shall not be considered part of the final document set. Finally, and in
furtherance of the foregoing, the Company agrees and authorizes the Purchaser to
compile the “final” versions of the Transaction Documents, which shall consist
of the Company’s executed signature pages for all Transaction Documents being
applied to the last set of the Transaction Documents that the Purchaser
delivered to the Company, and the Company agrees that such versions of the
Transaction Documents that have been collated by the Purchaser shall be deemed
to be the final versions of the Transaction Documents for all purposes.

 

  9

   



 

6.16 Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any determination or arithmetic calculation under the
Transaction Documents, including without limitation, calculating the Warrant
Shares, Exercise Shares (as defined in the Warrant), Delivery Shares (as defined
in the Warrant), Market Price (as defined in the Warrant), or VWAP (as defined
in the Warrant) (each, a “Calculation”), the Company or the Purchaser (as the
case may be) shall submit any disputed Calculation via email or facsimile with
confirmation of receipt (i) within two (2) Trading Days after receipt of the
applicable notice giving rise to such dispute to the Company or the Purchaser
(as the case may be) or (ii) if no notice gave rise to such dispute, at any time
after the Purchaser learned of the circumstances giving rise to such dispute. If
the Purchaser and the Company are unable to agree upon such Calculation within
two (2) Trading Days of such disputed Calculation being submitted to the Company
or the Purchaser (as the case may be), then the Purchaser will promptly submit
via email or facsimile the disputed Calculation to Unkar Systems Inc. (“Unkar
Systems”). The Purchaser shall cause Unkar Systems to perform the Calculation
and notify the Company and the Purchaser of the results no later than ten (10)
Trading Days from the time it receives such disputed Calculation. Unkar Systems’
determination of the disputed Calculation shall be binding upon all parties
absent demonstrable error. Unkar Systems’ fee for performing such Calculation
shall be paid by the incorrect party, or if both parties are incorrect, by the
party whose Calculation is furthest from the correct Calculation as determined
by Unkar Systems. In the event Company is the losing party, no extension of the
Delivery Date (as defined in the Warrant) shall be granted and the Company shall
incur all effects for failing to deliver the applicable shares in a timely
manner as set forth in the Transaction Documents. Notwithstanding the foregoing,
the Purchaser may, in its sole discretion, designate an independent, reputable
investment bank or accounting firm other than Unkar Systems to resolve any such
dispute and in such event, all references to “Unkar Systems” herein will be
replaced with references to such independent, reputable investment bank or
accounting firm so designated by the Purchaser.

 

[signatures on following page]

 

  10

   



 

In Witness Whereof, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

 

 

 

 

INTEGRATED VENTURES, INC.

 

 

 

 

By:

/s/ Steve Rubakh

 

 

Steve Rubakh, CEO

 

 

 

 

PURCHASER:

 

 

 

 

ST. GEORGE INVESTMENTS LLC

 

 

 

 

By: Fife Trading, Inc., its Manager

 

 

 

 

By:

/s/ John M. Fife

 

 

John M. Fife, President

 

 

*************

Exhibits

 

Exhibit A     Warrant

Exhibit B      Transfer Agent Letter

Exhibit C      Secretary’s Certificate

Exhibit D      Share Issuance Resolution

Exhibit E       Officer’s Certificate

Exhibit F       Arbitration Provisions

 

  11

   



 

EXHIBIT F

 

ARBITRATION PROVISIONS

 

1. Dispute Resolution. For purposes of this Exhibit F the term “Claims” means
any disputes, claims, demands, causes of action, requests for injunctive relief,
requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The term
“Claims” specifically excludes a dispute over Calculations. The parties to the
Agreement (the “parties”) hereby agree that the arbitration provisions set forth
in this Exhibit F (“Arbitration Provisions”) are binding on each of them. As a
result, any attempt to rescind the Agreement (or these Arbitration Provisions)
or declare the Agreement (or these Arbitration Provisions) or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement. Any capitalized term not defined in
these Arbitration Provisions shall have the meaning set forth in the Agreement.

 

2. Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note (“Default Interest”)) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

  

3. The Arbitration Act. The parties hereby incorporate herein the provisions and
procedures set forth in the Utah Uniform Arbitration Act, U.C.A. § 78B-11-101 et
seq. (as amended or superseded from time to time, the “Arbitration Act”).
Notwithstanding the foregoing, pursuant to, and to the maximum extent permitted
by, Section 105 of the Arbitration Act, in the event of conflict or variation
between the terms of these Arbitration Provisions and the provisions of the
Arbitration Act, the terms of these Arbitration Provisions shall control and the
parties hereby waive or otherwise agree to vary the effect of all requirements
of the Arbitration Act that may conflict with or vary from these Arbitration
Provisions.

  

4. Arbitration Proceedings. Arbitration between the parties will be subject to
the following:

 

4.1 Initiation of Arbitration. Pursuant to Section 110 of the Arbitration Act,
the parties agree that a party may initiate Arbitration by giving written notice
to the other party (“Arbitration Notice”) in the same manner that notice is
permitted under Section 6.4 of the Agreement; provided, however, that the
Arbitration Notice may not be given by email or fax. Arbitration will be deemed
initiated as of the date that the Arbitration Notice is deemed delivered to such
other party under Section 6.4 of the Agreement (the “Service Date”). After the
Service Date, information may be delivered, and notices may be given, by email
or fax pursuant to Section 6.4 of the Agreement or any other method permitted
thereunder. The Arbitration Notice must describe the nature of the controversy,
the remedies sought, and the election to commence Arbitration proceedings. All
Claims in the Arbitration Notice must be pleaded consistent with the Utah Rules
of Civil Procedure.

 



  12

   



 

4.2 Selection and Payment of Arbitrator.

  

(a) Within ten (10) calendar days after the Service Date, the Purchaser shall
select and submit to the Company the names of three (3) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after the Purchaser has submitted to the
Company the names of the Proposed Arbitrators, the Company must select, by
written notice to the Purchaser, one (1) of the Proposed Arbitrators to act as
the arbitrator for the parties under these Arbitration Provisions. If the
Company fails to select one of the Proposed Arbitrators in writing within such
5-day period, then the Purchaser may select the arbitrator from the Proposed
Arbitrators by providing written notice of such selection to the Company.

  

(b) If the Purchaser fails to submit to the Company the Proposed Arbitrators
within ten (10) calendar days after the Service Date pursuant to subparagraph
(a) above, then the Company may at any time prior to the Purchaser so
designating the Proposed Arbitrators, identify the names of three (3)
arbitrators that are designated as “neutrals” or qualified arbitrators by Utah
ADR Service by written notice to the Purchaser. The Purchaser may then, within
five (5) calendar days after the Company has submitted notice of its Proposed
Arbitrators to the Purchaser, select, by written notice to the Company, one (1)
of the Proposed Arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If the Purchaser fails to select in writing and within
such 5-day period one (1) of the three (3) Proposed Arbitrators selected by the
Company, then the Company may select the arbitrator from its three (3)
previously selected Proposed Arbitrators by providing written notice of such
selection to the Purchaser.

  

(c) If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

  

(d) The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”. If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration. If Utah ADR Services ceases to exist
or to provide a list of neutrals, then the arbitrator shall be selected under
the then prevailing rules of the American Arbitration Association.

  

(e) Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

  

4.3 Applicability of Certain Utah Rules. The parties agree that the Arbitration
shall be conducted generally in accordance with the Utah Rules of Civil
Procedure and the Utah Rules of Evidence. More specifically, the Utah Rules of
Civil Procedure shall apply, without limitation, to the filing of any pleadings,
motions or memoranda, the conducting of discovery, and the taking of any
depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

  

4.4 Answer and Default. An answer and any counterclaims to the Arbitration
Notice shall be required to be delivered to the party initiating the Arbitration
within twenty (20) calendar days after the Arbitration Commencement Date. If an
answer is not delivered by the required deadline, the arbitrator must provide
written notice to the defaulting party stating that the arbitrator will enter a
default award against such party if such party does not file an answer within
five (5) calendar days of receipt of such notice. If an answer is not filed
within the five (5) day extension period, the arbitrator must render a default
award, consistent with the relief requested in the Arbitration Notice, against a
party that fails to submit an answer within such time period.

    

  13

   



 

4.5 Related Litigation. The party that delivers the Arbitration Notice to the
other party shall have the option to also commence concurrent legal proceedings
with any state or federal court sitting in Salt Lake County, Utah (“Litigation
Proceedings”), subject to the following: (a) the complaint in the Litigation
Proceedings is to be substantially similar to the claims set forth in the
Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

   

4.6 Discovery. Pursuant to Section 118(8) of the Arbitration Act, the parties
agree that discovery shall be conducted as follows:

  

(a) Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

   

(i) To facts directly connected with the transactions contemplated by the
Agreement.

 

(ii) To facts and information that cannot be obtained from another source or in
another manner that is more convenient, less burdensome or less expensive than
in the manner requested.

 

(b) No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts), (ii) more than fifteen (15) requests for
admission (including discrete subparts), (iii) more than ten (10) document
requests (including discrete subparts), or (iv) more than three (3) depositions
(excluding expert depositions) for a maximum of seven (7) hours per deposition.
The costs associated with depositions will be borne by the party taking the
deposition. The party defending the deposition will submit a notice to the party
taking the deposition of the estimated attorneys’ fees that such party expects
to incur in connection with defending the deposition. If the party defending the
deposition fails to submit an estimate of attorneys’ fees within five (5)
calendar days of its receipt of a deposition notice, then such party shall be
deemed to have waived its right to the estimated attorneys’ fees. The party
taking the deposition must pay the party defending the deposition the estimated
attorneys’ fees prior to taking the deposition, unless such obligation is deemed
to be waived as set forth in the immediately preceding sentence. If the party
taking the deposition believes that the estimated attorneys’ fees are
unreasonable, such party may submit the issue to the arbitrator for a decision.
All depositions will be taken in Utah.

   

(c) All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within twenty-five (25) calendar days of the arbitrator’s finding
with respect to such discovery requests. Any party submitting any written
discovery requests, including without limitation interrogatories, requests for
production subpoenas to a party or a third party, or requests for admissions,
must prepay the estimated attorneys’ fees and costs, before the responding party
has any obligation to produce or respond to the same, unless such obligation is
deemed waived as set forth above.

 

  14

   



 

(d) In order to allow a written discovery request, the arbitrator must find that
the discovery request satisfies the standards set forth in these Arbitration
Provisions and the Utah Rules of Civil Procedure. The arbitrator must strictly
enforce these standards. If a discovery request does not satisfy any of the
standards set forth in these Arbitration Provisions or the Utah Rules of Civil
Procedure, the arbitrator may modify such discovery request to satisfy the
applicable standards, or strike such discovery request in whole or in part.

    

(e) Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

   

4.6 Dispositive Motions. Each party shall have the right to submit dispositive
motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil Procedure (a
“Dispositive Motion”). The party submitting the Dispositive Motion may, but is
not required to, deliver to the arbitrator and to the other party a memorandum
in support (the “Memorandum in Support”) of the Dispositive Motion. Within seven
(7) calendar days of delivery of the Memorandum in Support, the other party
shall deliver to the arbitrator and to the other party a memorandum in
opposition to the Memorandum in Support (the “Memorandum in Opposition”). Within
seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

    

4.7 Confidentiality. All information disclosed by either party (or such party’s
agents) during the Arbitration process (including without limitation information
disclosed during the discovery process or any Appeal (defined below)) shall be
considered confidential in nature. Each party agrees not to disclose any
confidential information received from the other party (or its agents) during
the Arbitration process (including without limitation during the discovery
process or any Appeal) unless (a) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party or its agents, (b) such
information is required by a court order, subpoena or similar legal duress to be
disclosed if such receiving party has notified the other party thereof in
writing and given it a reasonable opportunity to obtain a protective order from
a court of competent jurisdiction prior to disclosure, or (c) such information
is disclosed to the receiving party’s agents, representatives and legal counsel
on a need to know basis who each agree in writing not to disclose such
information to any third party. Pursuant to Section 118(5) of the Arbitration
Act, the arbitrator is hereby authorized and directed to issue a protective
order to prevent the disclosure of privileged information and confidential
information upon the written request of either party.

 



  15

   



 

4.8 Authorization; Timing; Scheduling Order. Subject to all other portions of
these Arbitration Provisions, the parties hereby authorize and direct the
arbitrator to take such actions and make such rulings as may be necessary to
carry out the parties’ intent for the Arbitration proceedings to be efficient
and expeditious. Pursuant to Section 120 of the Arbitration Act, the parties
hereby agree that an Arbitration Award must be made within one hundred twenty
(120) calendar days after the Arbitration Commencement Date. The arbitrator is
hereby authorized and directed to hold a scheduling conference within ten (10)
calendar days after the Arbitration Commencement Date in order to establish a
scheduling order with various binding deadlines for discovery, expert testimony,
and the submission of documents by the parties to enable the arbitrator to
render a decision prior to the end of such 120-day period.

   

4.9 Relief. The arbitrator shall have the right to award or include in the
Arbitration Award (or in a preliminary ruling) any relief which the arbitrator
deems proper under the circumstances, including, without limitation, specific
performance and injunctive relief, provided that the arbitrator may not award
exemplary or punitive damages.

   

4.10 Fees and Costs. As part of the Arbitration Award, the arbitrator is hereby
directed to require the losing party (the party being awarded the least amount
of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

   

4.11 Subsequent Arbitration. In the event an Arbitration is commenced between
the parties and an Arbitration Award is entered and then a subsequent dispute
arises between the parties, then such subsequent dispute shall be heard by the
Arbitrator chosen to conduct the initial Arbitration and the the subsequent
Arbitration shall be deemed a continuance of the original Arbitration.

   

5. Arbitration Appeal.

   

5.1 Initiation of Appeal. Following the entry of the Arbitration Award, either
party (the “Appellant”) shall have a period of thirty (30) calendar days in
which to notify the other party (the “Appellee”), in writing, that the Appellant
elects to appeal (the “Appeal”) the Arbitration Award (such notice, an “Appeal
Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below. The date
the Appellant delivers an Appeal Notice to the Appellee is referred to herein as
the “Appeal Date”. The Appeal Notice must be delivered to the Appellee in
accordance with the provisions of Paragraph 4.1 above with respect to delivery
of an Arbitration Notice. In addition, together with delivery of the Appeal
Notice to the Appellee, the Appellant must also pay for (and provide proof of
such payment to the Appellee together with delivery of the Appeal Notice) a bond
in the amount of 110% of the sum the Appellant owes to the Appellee as a result
of the Arbitration Award the Appellant is appealing. In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of this Paragraph 5.1, the
Appeal will occur as a matter of right and, except as specifically set forth
herein, will not be further conditioned. In the event a party does not deliver
an Appeal Notice (along with proof of payment of the applicable bond) to the
other party within the deadline prescribed in this Paragraph 5.1, such party
shall lose its right to appeal the Arbitration Award. If no party delivers an
Appeal Notice (along with proof of payment of the applicable bond) to the other
party within the deadline described in this Paragraph 5.1, the Arbitration Award
shall be final. The parties acknowledge and agree that any Appeal shall be
deemed part of the parties’ agreement to arbitrate for purposes of these
Arbitration Provisions and the Arbitration Act.

 

  16

   



 

5.2 Selection and Payment of Appeal Panel. In the event an Appellant delivers an
Appeal Notice to the Appellee (together with proof of payment of the applicable
bond) in compliance with the provisions of Paragraph 5.1 above, the Appeal will
be heard by a three (3) person arbitration panel (the “Appeal Panel”).

  

(a) Within ten (10) calendar days after the Appeal Date, the Appellee shall
select and submit to the Appellant the names of five (5) arbitrators that are
designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

   

(b) If the Appellee fails to submit to the Appellant the names of the Proposed
Appeal Arbitrators within ten (10) calendar days after the Appeal Date pursuant
to subparagraph (a) above, then the Appellant may at any time prior to the
Appellee so designating the Proposed Appeal Arbitrators, identify the names of
five (5) arbitrators that are designated as “neutrals” or qualified arbitrators
by Utah ADR Service (none of whom may be the Original Arbitrator) by written
notice to the Appellee. The Appellee may then, within five (5) calendar days
after the Appellant has submitted notice of its selected arbitrators to the
Appellee, select, by written notice to the Appellant, three (3) of such selected
arbitrators to serve on the Appeal Panel. If the Appellee fails to select in
writing within such 5-day period three (3) of the arbitrators selected by the
Appellant to serve as the members of the Appeal Panel, then the Appellant may
select the three (3) members of the Appeal Panel from the Appellant’s list of
five (5) arbitrators by providing written notice of such selection to the
Appellee.

  

(c) If a selected Proposed Appeal Arbitrator declines or is otherwise unable to
serve, then the party that selected such Proposed Appeal Arbitrator may select
one (1) of the other five (5) designated Proposed Appeal Arbitrators within
three (3) calendar days of the date a chosen Proposed Appeal Arbitrator declines
or notifies the parties he or she is unable to serve as an arbitrator. If at
least three (3) of the five (5) designated Proposed Appeal Arbitrators decline
or are otherwise unable to serve, then the Proposed Appeal Arbitrator selection
process shall begin again in accordance with this Paragraph 5.2; provided,
however, that any Proposed Appeal Arbitrators who have already agreed to serve
shall remain on the Appeal Panel.

   

(d) The date that all three (3) Proposed Appeal Arbitrators selected pursuant to
this Paragraph 5.2 agree in writing (including via email) delivered to both the
Appellant and the Appellee to serve as members of the Appeal Panel hereunder is
referred to herein as the “Appeal Commencement Date”. No later than five (5)
calendar days after the Appeal Commencement Date, the Appellee shall designate
in writing (including via email) to the Appellant and the Appeal Panel the name
of one (1) of the three (3) members of the Appeal Panel to serve as the lead
arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall be
deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel. If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel. If Utah ADR Services ceases to exist or to provide a
list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

  

(d) Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the Appellant.

  

5.3 Appeal Procedure. The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice. Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below). Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.

 



  17

   



 

5.4 Timing.

  

(a) Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final. If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

  

(b) Subject to subparagraph (a) above, the parties hereby agree that the Appeal
must be heard by the Appeal Panel within thirty (30) calendar days of the Appeal
Commencement Date, and that the Appeal Panel must render its decision within
thirty (30) calendar days after the Appeal is heard (and in no event later than
sixty (60) calendar days after the Appeal Commencement Date).

  

5.5 Appeal Panel Award. The Appeal Panel shall issue its decision (the “Appeal
Panel Award”) through the lead arbitrator on the Appeal Panel. Notwithstanding
any other provision contained herein, the Appeal Panel Award shall (a) supersede
in its entirety and make of no further force or effect the Arbitration Award
(provided that any protective orders issued by the Original Arbitrator shall
remain in full force and effect), (b) be final and binding upon the parties,
with no further rights of appeal, (c) be the sole and exclusive remedy between
the parties regarding any Claims, counterclaims, issues, or accountings
presented or pleaded in the Arbitration, and (d) be promptly payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incurred in connection with or incident to enforcing the Appeal Panel Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

   

5.6 Relief. The Appeal Panel shall have the right to award or include in the
Appeal Panel Award any relief which the Appeal Panel deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

 

5.7 Fees and Costs. As part of the Appeal Panel Award, the Appeal Panel is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration and the Appeal Panel, and (b) reimburse the prevailing
party (the party being awarded the most amount of money by the Appeal Panel,
which, for the avoidance of doubt, shall be determined without regard to any
statutory fines, penalties, fees, or other charges awarded to any part) the
reasonable attorneys’ fees, arbitrator and Appeal Panel costs and fees,
deposition costs, other discovery costs, and other expenses, costs or fees paid
or otherwise incurred by the prevailing party in connection with the Arbitration
(including without limitation in connection with the Appeal).

 



  18

   



 

6. Miscellaneous.

 

6.1 Severability. If any part of these Arbitration Provisions is found to
violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.

  

6.2 Governing Law. These Arbitration Provisions shall be governed by the laws of
the State of Utah without regard to the conflict of laws principles therein.

  

6.3 Interpretation. The headings of these Arbitration Provisions are for
convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

  

6.4 Waiver. No waiver of any provision of these Arbitration Provisions shall be
effective unless it is in the form of a writing signed by the party granting the
waiver.

  

6.5 Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of these Arbitration Provisions.

 

[Remainder of page intentionally left blank]

 

 

 



19



 

 